Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4042 Filed 08/13/21 Page 1 of 34




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 BRADLEY CRAWFORD, et al.,
                                              Case No. 2:20-cv-12341
             Plaintiffs,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 FCA US LLC,

             Defendant.
                                     /

                 OPINION AND ORDER GRANTING IN
             PART AND DENYING IN PART DEFENDANT'S
         MOTION TO DISMISS [25] AND GRANTING PLAINTIFFS'
      MOTION FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY [30]

       Plaintiffs are owners of Dodge Ram pickup trucks who brought a class action

complaint against FCA US for alleged defects in their trucks' Exhaust Gas

Recirculation ("EGR") coolers. ECF 22, PgID 2191–92. FCA moved to dismiss the

complaint, ECF 25, and Plaintiffs responded, ECF 26. Plaintiffs then moved for leave

to file supplemental authority. ECF 30. The Court closely reviewed the detailed

briefing and finds that a hearing is unnecessary to resolve the motions. See E.D. Mich.

LR 7.1(f). For the following reasons, the Court will grant the motion for leave to file

supplemental authority, and grant in part and deny in part the motion to dismiss.




                                          1
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4043 Filed 08/13/21 Page 2 of 34




                                   BACKGROUND1

       In 2014, FCA "designed, manufactured, distributed, and sold . . . Dodge Ram

1500 and 1500 Classic vehicles equipped with 3.0L EcoDiesel engines". ECF 22, PgID

2191. Plaintiffs alleged that the EGR coolers "are susceptible to thermal fatigue,

leading the coolers to crack over time and leak coolant" and that the cracks and leaks

allegedly could lead to fire breaking out in the trucks. Id. at 2192. The defect also

allegedly caused the trucks to lose power. Id.

      In 2019, FCA announced a voluntary recall of trucks equipped with the EGR

coolers that "impacted the 2014–2019 model year Ram 1500 and 1500 Classic trucks

equipped with the 3.0L EcoDiesel engine." Id. at 2193–94. But Plaintiffs alleged that

the recall was too little and too late, and that FCA "knew of the defect before

marketing and selling the vehicles in 2014." Id. at 2194 (emphasis in original).

                                 LEGAL STANDARD

       When the Court analyzes a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), the Court views the complaint in the light most favorable to the

plaintiff, presumes the truth of all well-pleaded factual assertions, and draws every

reasonable inference in favor of the non-moving party. Bassett, 528 F.3d at 430. The

Court may grant a Rule 12(b)(6) motion to dismiss if the complaint fails to allege facts

"sufficient 'to raise a right to relief above the speculative level,' and to 'state a claim

to relief that is plausible on its face.'" Hensley Mfg. v. ProPride, Inc., 579 F.3d 603,



1Because the Court must view all facts in the light most favorable to the nonmoving
party, see Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008), the Court's recitation
does not constitute a finding of fact.


                                            2
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4044 Filed 08/13/21 Page 3 of 34




609 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)).

If "a cause of action fails as a matter of law, regardless of whether the plaintiff's

factual allegations are true," the Court must dismiss it. Winnett v. Caterpillar, Inc.,

553 F.3d 1000, 1005 (6th Cir. 2009).

                                    DISCUSSION

      To begin, the Court will grant Plaintiffs' motion for leave to file notice of

supplemental authority. ECF 30. The Court will now address the pending motion to

dismiss. ECF 25.

I.    Standing

      FCA argued that many of the Plaintiffs lack standing for four specific reasons.

ECF 25, PgID 3454–61. First, some Plaintiffs failed to allege an injury in fact. Id. at

3454–57. Second, all Plaintiffs cannot establish standing based on an overpayment

theory. Id. at 3458–60. Third, all Plaintiffs lacked standing to assert a nationwide

fraudulent concealment claim. Id. at 3461. And lastly, all Plaintiffs lacked standing

to assert any claim related to 2019 model year trucks. Id.

      To establish standing, Plaintiffs "must have (1) suffered an injury in fact, (2)

that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision." Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016) (citation omitted).




                                            3
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4045 Filed 08/13/21 Page 4 of 34




      A.     Plaintiffs' Alleged Injury in Fact

      FCA first argued that Plaintiffs whose trucks never malfunctioned or who

participated in the recall lack standing. ECF 25, PgID 3454–57. But the Court

disagrees and finds that each group has standing to sue.

      For the first group, FCA argued that Plaintiffs Anderson, Deale, Ewing, Mault,

and Vanderhulst lacked standing because they did not "allege that they ha[d] ever

experienced any issues with their" trucks. ECF 25, PgID 3454. But even without

experiencing an issue, Plaintiffs were still damaged "[b]ecause all [truck] owners

were injured at the point of sale upon paying a premium price for the [truck] as

designed, even those owners who have not experienced a [cooling] problem are

properly included within the certified class." In re Whirlpool Corp. Front-Loading

Washer Prod. Liab. Litig., 722 F.3d 838, 857 (6th Cir. 2013). Although the plaintiffs

in Whirlpool resolved that owners had an injury at the class certification stage, id.,

courts have applied the Whirlpool logic to analyze standing at the motion to dismiss

stage. Storey v. Attends Healthcare Prods. Inc., No. 15-cv-13577, 2016 WL 3125210,

at *4 (E.D. Mich. June 3, 2016). Thus, Plaintiffs whose trucks never malfunctioned

have standing based on the injury of paying a higher price for a truck that they "would

have paid less for [] had FCA disclosed the defective nature." ECF 22, PgID 2323.

      The second group are those Plaintiffs that participated in the recall. As to this

group, FCA argued that they lacked standing because "the 'repair of the [part] that

the plaintiffs received removed the defect.'" ECF 25, PgID 3456 (quoting Hadley v.

Chrysler Grp., LLC, 624 F. App'x 374, 378–79 (6th Cir. 2015)). But this case differs




                                          4
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4046 Filed 08/13/21 Page 5 of 34




from what occurred in Hadley. The Hadley plaintiffs "did not plead any facts in

support of the allegation that they suffered a diminished-value injury." 624 F. App'x

at 378. Instead, here, Plaintiffs alleged that they were injured because they would

have paid less for the truck had they known about the defect. ECF 22, PgID 2323.

Thus, "because Plaintiffs claim their injury occurred at the point of purchase, and

that the recall did not necessarily remediate the loss caused to Plaintiffs by their

allegedly" having to pay more for the trucks "based on [Defendant's] alleged

misrepresentations, Hadley does not plainly bar Plaintiffs' claim[s]." Raymo v. FCA

US LLC, 475 F. Supp. 3d 680, 695 (E.D. Mich. 2020) (Berg, J.). Because of the form

of their pleadings, Plaintiffs who participated in the recall have standing.

      B.     Plaintiffs' Overpayment Theory

      FCA also argued that Plaintiffs' claims about overpaying for trucks must fail

for lack of injury because the "EGR cooler degradation occurred only 'over time' with

use." ECF 25, PgID 3458 (citing ECF 22, PgID 2368, 2774) (emphasis omitted). But

the Sixth Circuit's decision in Whirlpool again forecloses the argument. The Sixth

Circuit allowed the Whirlpool class to proceed because all the appliance owners at

issue "were injured at the point of sale upon paying a premium price for the

[appliance] as designed, even those owners who have not experienced a [] problem are

properly included within the certified class." 722 F.3d at 857. The same reasoning

must apply here because, as discussed earlier, Plaintiffs alleged that they were

injured when they paid "a higher price for the Class Vehicles compared to what they




                                           5
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4047 Filed 08/13/21 Page 6 of 34




would have paid for non-defective vehicles." ECF 22, PgID 2323; see also Storey, 2016

WL 3125210, at *4 (applying Whirlpool to a motion to dismiss standing analysis).

      What is more, FCA's recall does not bar Plaintiffs' theory of recovery. Even if

the recall were effective, Plaintiffs alleged that they were injured when they bought

their trucks. See ECF 22, PgID 2323. And that kind of overpayment allegation is not

barred in the Sixth Circuit. See Raymo, 475 F. Supp. 3d at 695.

      C.     Standing to Bring the Nationwide Fraudulent Concealment Claim

      Plaintiffs asserted a fraudulent concealment claim on behalf of a nationwide

class, ECF 22, PgID 2373–77, but put forth factual allegations on behalf of named

Plaintiffs in only twenty-four states, id. at 2203–2321. "Although class-certification

analysis may precede standing analysis when 'the class certification issue is logically

antecedent to the standing issue,'" courts in the Eastern District of Michigan have

"held that 'the logically antecedent language should be construed in a manner that

permits consideration of the standing issue . . . prior to class certification.'" Wozniak

v. Ford Motor Co., No. 17-cv-12794, 2019 WL 108845, at *1 (E.D. Mich. Jan. 4, 2019)

(Murphy, J.) (cleaned up) (quoting Smith v. Lawyers Title Ins. Co., No. 07-12124, 2009

WL 514210, at *2 (E.D. Mich. Mar. 2, 2009)). Like Wozniak and Smith, Plaintiffs in

the present case "do not allege injuries in states other than their own or base their

claims on the application of other states' laws." Id. Thus, the nationwide fraudulent

concealment claim fails.2




2Plaintiffs' state-specific fraudulent concealment claims are unaffected by the ruling
here.


                                           6
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4048 Filed 08/13/21 Page 7 of 34




      D.     Standing to Bring Claims Related to 2019 Model Year Trucks

      Last, the Court will dismiss all claims relating to 2019 model year trucks.

Plaintiffs agree that they do not own or lease a 2019 model year truck. ECF 26, PgID

3540. Because "none of the Plaintiffs claim to have purchased or leased a truck from

[the 2019] model year" Plaintiffs therefore lack standing to bring claims based on

those specific trucks. Raymo, 475 F.3d at 696 (finding that claims relating to a 2017

model year truck could not proceed because no plaintiff owned a 2017 model year

truck).

II.   Fraud Claims

      FCA next moved to dismiss Plaintiffs' fraudulent concealment and statutory

consumer protection claims as improperly pleaded. ECF 25, PgID 3461–74. FCA first

argued that the common law and statutory fraud claims do not meet the heightened

pleadings standard of Federal Rule of Civil Procedure 9(b).3 Id. at 3461–62. Second,

FCA asserted that Plaintiffs' remaining fraud claims about the trucks' durability,

reliability, and being free from defect were mere puffery. ECF 25, PgID 3464. The

Court will first examine the fraud claims under Rule 9, and then determine whether

the remaining claims are puffery.

      A.     Rule 9 Pleading Standard

      To plead fraud, Federal Rule of Civil Procedure 9 "requires [] plaintiff[s]: (1) to

specify the allegedly fraudulent statements; (2) identify the speaker; (3) to plead



3 Plaintiffs do not contest that Rule 9's heightened pleading standard applies to the
state specific fraudulent concealment and consumer protection claims. See ECF 26,
PgID 3541–52.


                                           7
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4049 Filed 08/13/21 Page 8 of 34




when and where the statements were made; and (4) to explain what made the

statements fraudulent." Republic Bank & Tr. Co. v. Bear Stearns & Co., 683 F.3d 239,

247 (6th Cir. 2012) (citation omitted).

             1.     Statements Regarding Recall Remedy

      First, Plaintiffs alleged that after the first recall announcement in October

2019, "FCA told affected consumers that 'the remedy for this condition is not

currently available' but that the company was 'making every effort to finalize the

remedy as quickly as possible.'" ECF 22, PgID 2195 (quoting ECF 22-4, PgID 2774).

FCA also told affected customers "that they would be notified 'when the remedy is

available. Once you receive your follow-up notice, simply contact your . . . dealer right

away to schedule a service appointment.'" Id. (omission in original) (quoting ECF 22-

4, PgID 2774).

      Plaintiffs claim that those statements were fraudulent because they created

an expectation that a "fix would arrive soon," that it would be widely available, and

that FCA would contact customers when it became available. Id. But FCA, notably,

never said that the statement would arrive "soon"; they said that it would arrive "as

quickly as possible." Id. at 2200 n.23; ECF 22-4, PgID 2774. And it is implausible that

FCA meant the repair would come "soon" because the "as possible" modifies the

"quickly" part of the statement.

      Regardless, Plaintiffs claim that the statement was indeed fraudulent because

FCA "knew at the time, but failed to disclose, that the part it would identify as an

'improved' 'fix' was a part it was already installing in vehicles, but was not an




                                           8
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4050 Filed 08/13/21 Page 9 of 34




improvement or fix." Id. at 2195. But Plaintiffs' later allegations cut against their

own arguments. In fact, Plaintiffs alleged that FCA "announced in approximately

April 2020 that it would conduct a recall 'on all affected vehicles to replace the EGR

cooler with a new EGR cooler (part number 68483334AA) that is not susceptible to

thermal fatigue.'" Id. at 2198 (quoting ECF 22-8, PgID 2870). Thus, based on the

complaint, FCA created a "fix," just as it had promised.

      Plaintiffs try to avoid the inconsistency by countering that dealers told

customers the 68483334AA part was an "interim fix," and that the "fix" was available

before the October 2019 recall announcement. Id. at 2199, 2277 (Plaintiff Felker's

allegation that a FCA dealer told him the 68483334AA part was a "redesigned" part).

But the two arguments do not save the claim.

      The fact that FCA had a part before it determined that the specific part fixed

the EGR problem does not in itself create a false statement. FCA could have very well

determined that a part, which existed before the recall, solved the problems at issue

after the recall had occurred. And, Plaintiffs' allegation that FCA "knew at the time,

but failed to disclose, that the part it would identify as an 'improved' 'fix' was a part

it was already installing in trucks, but was not an improvement or fix," ECF 22, PgID

2195, does not meet the Rule 9 pleading standard. The Sixth Circuit recently held

that although "complaints grounding claims on 'information and belief' can survive a

motion to dismiss, they 'must set forth a factual basis for such belief,' and plaintiffs

cannot 'base claims of fraud on speculation and conclusory allegations.'" Smith v.

General Motors LLC, 988 F.3d 873, 885 (6th Cir. 2021) (quotation omitted).




                                           9
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4051 Filed 08/13/21 Page 10 of 34




       Here, Plaintiffs merely allege that FCA "knew" that the statement was false

 because it was installing the part before the recall and because it told customers that

 a remedy for the problem was unavailable at that time. ECF 22, PgID 2353. Put

 simply, the allegation is conclusory. It neither shows that FCA knew the part would

 solve the nationwide recall once the recall started nor that FCA knew the part would

 actually solve the problem. Instead, it shows that a part existed, which FCA later

 identified as the solution to the EGR problem. Thus, Plaintiffs' first allegation of

 fraud lacks a claim of falsity and the Court will dismiss it.

              2.     Statements Regarding Coolant Levels

       Second, Plaintiffs alleged that consumers "were advised in the interim to

 'monitor their coolant levels' and contact their dealers if the levels were 'consistently

 low.'" Id. at 2196 (quoting 22-4, PgID 2774). That warning, according to Plaintiffs,

 "created the impression that consumer monitoring would be adequate to mitigate the

 danger, and that if a customer made a dealership aware of low coolant levels, then

 contacting the dealership would enable the customer to obtain some remedy." Id.

 Plaintiffs then alleged that "if consumers add coolant to their truck" it could have

 potentially made the problem worse. Id. But Plaintiffs never alleged that FCA told

 customers to add coolant; FCA simply instructed customers to monitor the coolant

 and contact a dealer if the coolant was low. FCA made no false statement because it

 did not promise any fix. The fraud claim therefore fails under Rule 9.




                                            10
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4052 Filed 08/13/21 Page 11 of 34




              3.     Failure to Disclose Long-Term Damage

       Third, Plaintiffs alleged that FCA "failed to disclose the long term damage to

 affected trucks from the EGR defect." Id. at 2196. Plaintiffs alleged that the EGR

 defect caused the trucks to burn coolant and damage the truck's emission control

 catalysts." Id. Although neither party briefed the specific claim, Plaintiffs never

 alleged that they suffered any damage because of the EGR defect. A fraud claim

 requires Plaintiffs to allege that they suffered damages. Spokeo, Inc., 136 S. Ct. at

 1547; see also Power & Tele. Supply Co., Inc. v. SunTrust Banks, Inc., 447 F.3d 923,

 931 (6th Cir. 2006) (holding that a traditional fraud claim requires a plaintiff to have

 suffered damages). Because Plaintiffs never alleged that they suffered damage based

 on burning extra coolant or damage to class trucks' emission control catalysts, the

 third fraud claim fails.

              4.     Notices About Fixes for Specific Trucks

       Fourth, Plaintiffs alleged that FCA sent notices to "certain owners and lessees

 letting them know that a fix was available for their specific vehicle." ECF 22, PgID

 2197 (quoting ECF 22-5, PgID 2777). "The notice indicated that 'it is extremely

 important to take steps now to repair your vehicle to ensure the safety of your

 passengers.'" Id. (quoting ECF 22-5, PgID 2777). And the notice allegedly

 "misrepresented that a fix was available." Id. But Plaintiffs' complaint once again

 cuts against their claims. Plaintiffs, for instance, alleged that "affected owners and

 lessees are still routinely being denied a fix due to part unavailability." Id. (emphasis

 added). Thus, FCA's statement about the availability of a fix is not false because FCA




                                            11
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4053 Filed 08/13/21 Page 12 of 34




 advised of a fix and allegedly asserted it was hampered by the unavailability of parts.

 And Plaintiffs alleged that they were denied the fix because the parts were

 unavailable—not because FCA did not know how to fix their trucks. Id. At bottom,

 the fix itself was available, and supply chain issues about the part's availability did

 not make FCA's statement about a fix false.

                5.   Statements About the Supply of Parts

       Fifth, Plaintiffs alleged that in April 2020 FCA announced that "it would

 conduct a recall 'on all affected trucks to replace the EGR cooler with a new EGR

 cooler . . . that is not susceptible to thermal fatigue.'" Id. at 2198 (alteration added)

 (quoting ECF 22-8, PgID 2870). FCA also "indicated the repair must be made on all

 unsold vehicles before retail delivery." Id. But FCA allegedly told its dealers "that

 'part supply is extremely limited' and that, as a result, the EGR cooler should only be

 replaced 'if the part has failed.'" Id. (quoting ECF 22-9, PgID 2872). Put differently,

 the allegation contains no suggestion that FCA made a false statement to consumers.

 Two reasons support the conclusion. First, the complaint itself alleged that FCA

 began repairing the EGR coolers after the April 2020 announcement and thus, the

 statement that FCA would replace the EGR coolers on all trucks could not be false.

 Id. at 2200. Second, Plaintiffs never alleged that FCA ever sold an unrepaired truck

 after the April 2020 announcement. Id. at 2198; see also ECF 26, PgID 3542

 (Plaintiffs' response fails to suggest that FCA ever sold an unrepaired truck after

 April 2020).




                                            12
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4054 Filed 08/13/21 Page 13 of 34




       And, Plaintiffs' contention that FCA misrepresented "all consumers" could

 have their trucks fixed and that FCA "is making repair determinations based on part

 scarcity" also lacks a falsehood. Id. at 2198. Granted, FCA prioritized repairs and

 offered loaner vehicles "until such time that the remedy for the recall [was] available"

 to customers whose trucks do "not currently need any repairs." ECF 22, PgID 2198–

 99 (emphasis omitted). But that fact does not mean every consumer would not receive

 repairs or that "the defect was not present in all trucks and contradicted FCA's

 promise to fix all impacted trucks." ECF 26, PgID 3542. Rather, it means that, due to

 the laws of supply and demand, there were not enough parts to fix every truck at one

 time. Plaintiffs' fifth claim therefore lacks a falsehood.4

              6.     Statements About Part Number

       Plaintiffs' sixth and seventh allegations of fraud are intertwined. Allegedly,

 FCA first "replac[ed] failed EGR coolers with part number 68483334AA, a part

 available prior to the recall" but then, in May 2020, "identified a different part as the

 recall fix: part number CSNDVB11AB." Id. at 2199–2200. And, at the same time,

 FCA "indicated to consumers that there was no fix" for the EGR defect, it allegedly




 4 Plaintiffs also passingly refer to FCA falsely stating that Plaintiffs could obtain
 loaner vehicles from dealerships if the repairs could not be made right away. ECF 22,
 PgID 2198–99; ECF 22-9, PgID 2872. But Plaintiffs admit that the statement was
 made to dealerships and not to consumers. ECF 22, PgID 2198 (noting that the
 statement was made in an "instruction to dealerships."). Because the statements
 were not made to consumers, Plaintiffs cannot prove that they "relied" on the false
 statement. See Dardini v. Chase, No. 12-cv-12559, 2013 WL 1747825, at *4 (E.D.
 Mich. Apr. 23, 2013) (explaining that under Rule 9 a plaintiff must prove that he or
 she relied on the fraudulent statement.). The statements about loaner vehicles cannot
 support an actionable fraud claim.


                                            13
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4055 Filed 08/13/21 Page 14 of 34




 "was actively replacing failed EGR coolers with part number 68483334AA." Id. at

 2199. FCA later "told impacted consumers" "that a defect free, redesigned, improved

 part was available—i.e., the same part number 68483334AA." Id. But Plaintiffs never

 alleged that FCA knew part 68483334AA was the "fix" for the defect before its

 announcement and thus Plaintiffs failed to plead a falsehood.

       Last, there appears to be some confusion between the part numbers. As noted

 above, the complaint alleged that the CSNDVB11AB part was different from the

 68483334AA part, and that the 68483334AA part was just an "interim fix." Id. at

 2354–55. But FCA argued that the parts are the same, and that the CSNDVB11AB

 is merely the name assigned to part 68483334AA because of the recall. ECF 25, PgID

 3456–57. FCA also noted that "only two consumers have apparently been told by

 third-party dealerships that they had received an 'interim' part." Id. at 3457 n.7

 (citing ECF 22, PgID 2354–55). At its core, Plaintiffs' claim that the numbers for both

 parts means the parts are in fact different is based on an "online search" that found

 two references "on owner blogs." ECF 22, PgID 2354. Put simply, the statement that

 the parts are somehow different is "unsupported by any additional facts, [and] is just

 the sort of conclusory allegation that is insufficient to survive a motion to dismiss."

 Farnsworth v. Nationstar Mortg., LLC, 569 F. App'x 421, 429 (6th Cir. 2014). In sum,

 Plaintiffs inadequately pleaded that the allegedly fraudulent statements can survive

 Rule 9's heightened pleading standard.




                                           14
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4056 Filed 08/13/21 Page 15 of 34




        B.    Puffery

        Plaintiffs alleged that FCA also made a fraudulent statement when it referred

 to the class trucks as having "enhanced safety, reliability, and durability compared

 to other vehicles on the American market." ECF 22, PgID 2221. FCA responded that

 the statements were puffery and cannot be the basis of fraud claims. ECF 25, PgID

 3464. "'Inherently subjective' statements cannot form the basis of a fraud action."

 Raymo, 475 F. Supp. 3d at 705–06 (quoting Counts v. General Motors, LLC, 237 F.

 Supp. 3d 572, 598 (E.D. Mich. 2017)). Indeed, "[s]tatements about the cleanliness of

 an engine or emissions system, for example . . . have been categorized by courts . . . as

 puffery." Id. at 705. Courts in the Eastern District of Michigan have specifically

 categorized statements about a vehicle's reliability, durability, and safety as puffery.

 Id. at 706 (reliability); Beck v. FCA, 273 F. Supp. 3d 735, 749 (E.D. Mich. 2017)

 (durability); Counts, 237 F. Supp. 3d at 598 (safety). Because safety, durability, and

 reliability are mere puffery, those statements cannot support a fraud claim.

        C.    Conclusion

        The fraud and consumer protection claims in Plaintiffs' complaint are either

 insufficiently pleaded under Rule 9, or puffery that cannot support a fraud claim. The

 Court will therefore dismiss all the fraud and consumer protection claims.

 III.   Warranty Claims

        FCA next argued that the Court should dismiss Plaintiffs' warranty claims for

 three reasons. First, Defendant argues Plaintiffs inadequately pleaded the implied

 warranty claims. ECF 25, PgID 3480–83. Second, they maintain Plaintiffs' express




                                            15
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4057 Filed 08/13/21 Page 16 of 34




 and implied warranty claims are defective. Id. at 3483–85. And third, Defendant

 asserts Plaintiffs failed to state express warranty claims under the Magnuson-Moss

 Warranty Act ("MMWA"). Id. at 3478–80. The Court will review each argument in

 turn.

         A.   Implied Warranty Claims

         Under Uniform Commercial Code ("U.C.C.") § 2-314(1), a warranty of

 merchantability is "implied in a contract for their sale if the seller is a merchant with

 respect to goods of that kind." FCA argues that the Court should dismiss the implied

 warranty claims under several states' laws because Plaintiffs lack privity with FCA.

 ECF 25, PgID 3481–82. FCA also claims that Plaintiffs Anderson, Deale, Ewing,

 Gulbranson, Mault, and Vanderhulst cannot establish a breach of the implied

 warranty of merchantability because they did not allegedly experience any issues

 with their trucks. Id. at 3482–83.

              1.     Privity

         FCA moved to dismiss the implied warranty claims under Arizona,

 Connecticut, Idaho, Illinois, Oregon, Tennessee, Washington, and Wisconsin law

 because those eight states require privity for an implied warranty claim, which

 Plaintiffs failed to show between FCA and Plaintiffs. Id. at 3481. Admittedly,

 Plaintiffs do not dispute that they bought their trucks from dealers and not directly

 from FCA. ECF 26, PgID 3563–64. The Court must therefore review the states' laws

 to determine whether their laws require privity.




                                            16
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4058 Filed 08/13/21 Page 17 of 34




       Recently, a court in the Eastern District of Michigan dismissed implied

 warranty claims based on Arizona, Connecticut, Idaho, Washington, and Wisconsin

 law because those states require privity to state an implied warranty claim. Francis

 v. General Motors, LLC, 504 F. Supp. 3d 659, 676–78 (E.D. Mich. 2020) (collecting

 cases). Because that reasoning is sound, the Court will adopt it and dismiss the

 implied warranty claims under Arizona, Connecticut, Idaho, Washington, and

 Wisconsin law.

       But, under Illinois law, Francis found that implied warranty claims cannot be

 dismissed at the pleadings stage based on lack of privity. Id. at 677 (citing In re FCA

 US LLC Monostable Elec. Gearshift Litig., 355 F. Supp. 3d 582, 595 (E.D. Mich. 2018))

 ("Under Illinois law, fact questions arise where a manufacturer has issued an express

 limited warranty extending to all buyers or owners which preclude adjudication of a

 privity defense at the pleadings stage."). The same is true for implied warranty claims

 brought under Tennessee law. Id. (citing Bishop v. DeLaval Inc., 466 F. Supp. 3d

 1016, 1024 (W.D. Mo. 2020)). The Court again respects the wisdom of those decisions

 and will therefore follow them. The Court will decline to dismiss the implied warranty

 claims under Illinois and Tennessee law.

       In Oregon, courts "restrict recovery under an implied warranty theory to

 injuries suffered by a person within the distributive chain." Torch v. Windsor Surry

 Co., No. 3:17-cv-00918, 2019 WL 6709379, at *11 n.5 (D. Or. Dec. 9, 2019). Plaintiff

 Maier alleged that he bought his truck from an Oregon dealer. ECF 22, PgID 2270.

 Thus, he alleged that he participated in the distributive chain (i.e., he bought the




                                            17
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4059 Filed 08/13/21 Page 18 of 34




 truck from a FCA dealer). On that basis, the Court will not dismiss the Oregon

 implied warranty claim.

       Overall, since factual questions about privity exist, the Court cannot dismiss

 the Illinois, Tennessee, or Oregon implied warranty claims. The Court will, however,

 dismiss the implied warranty claims under Arizona, Connecticut, Idaho, Washington,

 and Wisconsin law.

              2.      Plaintiffs Who Have Not Experienced Injury

       Next, FCA moved to dismiss the implied warranty claims for Plaintiffs

 Anderson, Deale, Ewing, Gulbranson, Mault, and Vanderhulst because those

 Plaintiffs suffered no alleged injuries. ECF 25, PgID 3482–83.5 But Plaintiffs argue

 that the Court should not dismiss those implied warranty claims because they were

 injured once they bought trucks that did not operate or could not operate as designed.

 ECF 26, PgID 3565. As to the Plaintiffs at issue, Plaintiff Deale's claims arise under

 both Maryland and North Carolina law, Plaintiff Ewing's remaining claim arises

 under Iowa law, Plaintiff Gulbranson's claim arises under Minnesota law, Plaintiff

 Mault's remaining claim arises under Utah law, and Plaintiff Vanderhulst's claim

 arises under California law. ECF 22, PgID 2268, 2313, 2256, 2284, 2225. The Court

 must therefore determine whether injury is required under those states' laws.




 5 Plaintiff Anderson asserted a claim under Wisconsin law, ECF 22, PgID 2310,
 Plaintiff Ewing asserted his claim in part under Wisconsin law, id. at 2312, and
 Plaintiff Mault asserted his claim in part under Idaho law, id. at 2284. Because the
 Court already dismissed the implied warranty claims under Wisconsin and Idaho
 law, the Court need not readdress the issues based on those states' laws.


                                          18
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4060 Filed 08/13/21 Page 19 of 34




       In Maryland, "the injury" under an implied warranty claim "arises when the

 seller fails to tender the goods in a manner that is fit for ordinary purposes, and the

 damages are the difference between what the buyer would have received if he or she

 received the full measure of the bargain, which the seller warranted, and what the

 buyer received in less-than-fit goods." Lloyd v. General Motors Co., 916 A.2d 257, 287

 (Md. 2007). The same reasoning applies to implied warranty claims under Minnesota

 law. The Minnesota Supreme Court held that "those who purchase, use, or otherwise

 acquire warranted goods have standing to sue for purely economic losses. Those who

 lack any such connection to the warranted goods must demonstrate physical injury

 or property damage before economic losses are recoverable." See Kenetic Co. v.

 Medtronic, Inc., 672 F. Supp. 2d 933, 947 (D. Minn. 2009) (quoting Minn. Mining &

 Mfg. Co. v. Nishika Ltd., 565 N.W. 2d 16, 21 (Minn. 1997)). At bottom, a purchaser of

 warranted goods under Maryland and Minnesota law has standing to sue for

 economic loss based on a decrease in value, and a non-purchaser must show physical

 injury before bringing a claim for economic loss. Likewise, Utah and Iowa law permit

 a plaintiff to recover for economic losses based on "the diminution in the value of the

 product because it is inferior in quality and does not work for the general purposes

 for which it was manufactured and sold." Simantob v. Mullican Flooring, L.P., 527 F.

 App'x 799, 803 (10th Cir. 2013) (quotations omitted) (interpreting Utah law); Des

 Moines Flying Serv., Inc. v. Aerial Servs. Inc., 880 N.W. 2d 212, 218 (Iowa 2016) (Iowa

 law   "provides   the   buyer's   'damages     for   breach   of   warranty    is   the

 difference . . . between the value of the goods accepted and the value they would have




                                           19
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4061 Filed 08/13/21 Page 20 of 34




 if they had been as warranted.'") (cleaned up). Based on that reasoning, the Court

 will not dismiss Plaintiffs Deale's (Maryland), Ewing's (Iowa), Gulbranson's

 (Minnesota), and Mault's (Utah) implied warranty claims.

       But the Court will dismiss the implied warranty claim under North Carolina

 law and Plaintiff Vanderhulst's implied warranty claim under California law.

 Plaintiff Vanderhulst, a California resident who bought and used his truck in

 California, never alleged that he suffered any defect or problems with his car. See

 ECF 22, PgID 2225–29. And absent an actual injury or damage, the Court must

 dismiss Vanderhulst's implied warranty claim under California law. See Weidman v.

 Ford Motor Co., No. 18-cv-12719, 2019 WL 3003693, at *4 (E.D. Mich. July 10, 2019)

 (Noting that under California law one instance of "reduced braking power" cannot

 establish that the defect "prevented the vehicle from providing public transportation"

 and thus cannot establish an implied warranty claim.).

       Plaintiff Deale, who bought his truck in North Carolina, also failed to allege

 that he suffered any defects or problems with his truck. See ECF 22, PgID 2268–70.

 Because he did not suffer any defects with his truck, the Court will dismiss the

 implied warranty claim under North Carolina law. See Bussian v. DaimlerChrysler

 Corp., 411 F. Supp. 2d 614, 624 (M.D.N.C. 2006) (finding that because a plaintiff

 never pleaded a defect in his vehicle, he therefore failed to plead that the vehicle was

 unmerchantable and thus the implied warranty claim was dismissed).




                                           20
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4062 Filed 08/13/21 Page 21 of 34




       B.     Timeliness and Notice of Warranty Claims

       Under U.C.C. § 2-607(3)(a), "a buyer must within a reasonable time after he

 discovers or should have discovered any breach notify the seller of breach [of a

 warranty] or be barred from any remedy." And U.C.C. § 2-725 establishes a four-year

 limitations period for warranty claims, which accrues "when tender of delivery is

 made." FCA moved to dismiss several implied and express warranty claims because

 Plaintiffs arguably failed to provide timely notice, and because FCA said the

 limitations period expired. ECF 25, PgID 3483–85. For the following reasons, the

 Court will deny both arguments.

              1.     Timeliness of Notice

       FCA argued that the implied and express warranty claims by Anderson,

 Briggs, Ewing, Gouker, Mault, and Vanderhulst should be dismissed because they

 provided inadequate notice. ECF 25, PgID 3484. Yet Plaintiffs Anderson, Briggs,

 Ewing, Gouker, Mault, and Vanderhulst alleged that they put FCA on notice when

 they brought their trucks to FCA dealers and when they sent notice letters to FCA.

 ECF 26, PgID 3565–66. FCA, however, repeated that it did not receive timely notice

 from those Plaintiffs, that it received the notice letters from Mault and Vanderhulst

 the day they filed their initial complaint, and that it received Gouker's notice letter

 eight days after Plaintiffs filed the complaint. ECF 29, PgID 3976–77.

       Given those arguments, the Court cannot rule on, pursuant to a motion to

 dismiss, whether FCA received timely notice. The parties must develop facts through

 discovery to help the Court determine whether Plaintiffs provided adequate notice,




                                            21
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4063 Filed 08/13/21 Page 22 of 34




 and, if so, when FCA received the notices. Because the Court cannot find facts at the

 motion to dismiss stage, the Court will decline to dismiss the remaining implied and

 express warranty claims based on timeliness. See Rembisz v. Lew, 590 F. App'x 501,

 503–04 (6th Cir. 2014) (a court cannot rule on a factual dispute at the motion to

 dismiss stage).

              2.    Limitations Period

       As for the limitations period, FCA claimed that Plaintiffs Brainard, Crawford,

 Deale, Felker, Graham, Phelan, Raley, and Vanderhulst bought their trucks more

 than four years before Plaintiffs filed the present complaint. ECF 25, PgID 3485. Yet,

 Plaintiffs reasoned that the limitations period was tolled because FCA concealed the

 EGR cooler defect. ECF 26, PgID 3567; see also ECF 22, PgID 2360–61. FCA replied

 that the concealment argument lacks merit because Plaintiffs did not "plead

 'concealment with particularity.'" ECF 29, PgID 3977–78 (quoting Fillinger v. Lerner

 Sampson & Rothfuss, 624 F. App'x 338, 341 (6th Cir. 2015)).

       But here Plaintiffs pleaded concealment with particularity. See Fillinger, 624

 F. App'x at 341. Plaintiffs alleged that "[u]ntil the announcement of the [] recall in

 October 2019, Plaintiffs . . . had no way of knowing about FCA's wrongful and

 deceptive conduct with respect to their defective [] [v]ehicles." ECF 22, PgID 2361.

 Because Plaintiffs alleged that they had no way of knowing about the defect until the

 recall, the Court cannot dismiss the warranty claims as untimely.




                                          22
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4064 Filed 08/13/21 Page 23 of 34




       C.       MMWA Claims

       The MMWA creates a federal cause of action for violating an express or implied

 warranty under state law. 15 U.S.C. § 2310(d)(1); see also Golden v. Gorno Bros., Inc.,

 274 F. Supp. 2d 913, 916 (E.D. Mich. 2003). Because the "MMWA lacks substantive

 requirements," an MMWA claim hinges on "a sustainable claim for breach of

 warranty." McKee v. General Motors LLC, 376 F. Supp. 3d 751, 760 (E.D. Mich. 2019)

 (Murphy J.).

       FCA argues that the Court should dismiss the MMWA claims because

 Plaintiffs never alleged any specific warranty terms and because Plaintiffs whose

 trucks have been repaired lack a claim under the MMWA. ECF 25, PgID 3478–80. In

 other words, FCA asked the Court to dismiss all express warranty claims as

 inadequately pleaded under the relevant state law. Id. at 3478. Apart from the few

 instances described above, FCA never detailed why the Court should dismiss the

 express or implied warranty claims under each states' laws. Instead, FCA merely

 asserted generalized arguments.

       In any event, the Court disagrees with FCA's generic allegations. To establish

 breach of warranty claims, Plaintiffs must allege more than "mere probabilities,

 coupled with recitals of the elements of numerous causes of action and breathless

 legal conclusions." Davisson v. Ford Motor Co., No. 13-cv-00456, 2014 WL 4377792,

 at *6 (S.D. Ohio Sept. 3, 2014). Contrary to FCA's assertions, Plaintiffs pleaded more

 than legal conclusions. Plaintiffs stated where they bought their trucks, the length of

 the truck's warranty, and when the damage occurred. See generally ECF 22. And,




                                           23
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4065 Filed 08/13/21 Page 24 of 34




 most importantly, Plaintiffs attached an FCA brochure to its complaint that stated

 the warranty's terms. ECF 22-40, PgID 3362. Plaintiffs specifically pleaded how FCA

 "denied warranty obligations." ECF 22, PgID 2202 ("Under the Class Vehicles' New

 Vehicle Limited Warranty, FCA is required to address EGR Cooler repairs.").

 Plaintiffs therefore adequately alleged state law breach of express warranty claims

 and the Court cannot dismiss the MMWA claims.

       FCA also moved to dismiss the MMWA claims for Plaintiffs Anderson, Deale,

 Felker, Gouker, Mault, and Vanderhulst because those Plaintiffs cannot allege a

 breach of express warranty given that they received a free replacement EGR cooler.

 ECF 25, PgID 3480. But those six Plaintiffs alleged that their repairs were untimely

 or ineffective. See ECF 22, PgID 2227, 2268, 2310, 2286–87, (Anderson, Deale, Mault,

 and Vanderhulst alleging that they were first denied a repair); see also id. at 2274–

 81 (Felker alleging that he never received an adequate repair); see also id. at 2282

 (Gauker alleging that he made multiple visits to a dealership and was never told that

 his truck needed a repair). Because these six Plaintiffs alleged that their repair was

 delayed or ineffective, the allegations are sufficient to survive a motion to dismiss.

       D.     Conclusion

       In sum, for the warranty claims, the Court will dismiss the implied warranty

 claims under Arizona, Connecticut, Idaho, Washington, and Wisconsin law. The

 Court will also dismiss the implied warranty claim under North Carolina law and

 Plaintiff Vanderhulst's implied warranty claim under California law.




                                           24
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4066 Filed 08/13/21 Page 25 of 34




 IV.   Remaining State Law Claims

       FCA argued that Plaintiffs' unjust enrichment, breach of contract, and

 rescission claims fail for several reasons. The Court will address each in turn.

       A.     Unjust Enrichment

       FCA first argued that California, Massachusetts, and Texas law do not permit

 unjust enrichment claims. ECF 25, PgID 3485. Second, FCA argued that the unjust

 enrichment claims cannot proceed under Connecticut, Idaho, Maine, Oklahoma,

 South Carolina, Tennessee, Utah, Washington, and Wisconsin law because Plaintiffs

 bought their trucks from third-party dealers and not directly from FCA. Id. at 3485–

 86. Third, FCA argued that the unjust enrichment claims must be dismissed because

 Plaintiffs have an adequate remedy at law. Id. at 3486.

              1.      Unjust Enrichment under California, Texas, and
                      Massachusetts Law

       In response to FCA's first argument, Plaintiffs noted that the Court should not

 dismiss the California, Massachusetts, and Texas unjust enrichment claims because

 courts interpreting those states' laws have allowed unjust enrichment claims to

 proceed in the alternative. Id. at 3568, n.45. But that argument fails to account for a

 decision by this court that recently dismissed similar unjust enrichment claims under

 California and Texas law because those states "do not recognize unjust enrichment

 as a cause of action." Raymo, 475 F. Supp. 3d at 709–11 (collecting cases). The Court

 will again adopt the Raymo reasoning and dismiss the Texas and California unjust

 enrichment claims.




                                           25
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4067 Filed 08/13/21 Page 26 of 34




       But Massachusetts law differs. "Under Massachusetts law, recovery is allowed

 on an unjust enrichment theory where the defendant has received and retained some

 benefit where equity requires the restoration of the same to the plaintiff." In re FCA

 US LLC Monostable Elec. Gearshift Litig., 280 F. Supp. 3d 975, 1008 (E.D. Mich.

 2017). The Court will therefore decline to dismiss the Massachusetts unjust

 enrichment claim.

                2.       Unjust Enrichment Under Connecticut, Idaho,
                         Maine, Oklahoma, South Carolina, Tennessee, Utah,
                         Washington, and Wisconsin law

        FCA argued that the Court must dismiss the unjust enrichment claims under

 Connecticut,        Idaho,   Maine,   Oklahoma,   South   Carolina,   Tennessee,    Utah,

 Washington, and Wisconsin law because Plaintiffs bought their trucks from dealers

 and not directly from FCA. ECF 25, PgID 3485–86. In other words, FCA argued that

 the claims must be dismissed because Plaintiffs never directly conferred anything to

 FCA—they never paid money directly to FCA in exchange for a truck.

       Another court in the Eastern District of Michigan recently declined to dismiss

 unjust enrichment claims under Maine, South Carolina, and Utah when defendant

 argued that it did not receive a direct benefit from the plaintiffs. In re Auto. Parts

 Antitrust Litig., 29 F. Supp. 3d 982, 1015, 1020, 1026–28 (E.D. Mich. 2014). The Court

 will adopt the reasoning and decline to dismiss the Maine, South Carolina, and Utah

 unjust enrichment claims, and address the remaining unjust enrichment claims

        Under Connecticut law, "[a]lthough unjust enrichment typically arises from a

 plaintiff's direct transfer of benefits to a defendant, it also may be indirect, involving,




                                             26
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4068 Filed 08/13/21 Page 27 of 34




 for example, a transfer of a benefit from a third party to a defendant when the

 plaintiff has a superior equitable entitlement to that benefit." Town of New Hartford

 v. Conn. Res. Recovery Auth., 970 A.2d 592, 618 (Conn. 2009). And while FCA cited a

 case that may support a different result, the case is an earlier, unpublished trial court

 opinion. See ECF 25, PgID 3486, n.39 (citing Granito v. IBM, No. X07CV020080440S,

 2003 WL 1963161 (Conn. Super. Ct. Apr. 16, 2003)). The Court will follow the

 Connecticut Supreme Court's reasoning and allow the unjust enrichment claim to

 proceed.

        The same is true under Tennessee law. The Tennessee Supreme Court

 expressly found that a plaintiff can bring an unjust enrichment claim against a

 defendant even if the plaintiff "did not purchase the items . . . directly from the

 defendant[]." Freeman Indus., LLC v. Eastman Chem. Co., 172 S.W.3d 512, 525

 (Tenn. 2005).6 The unjust enrichment claim under Tennessee law may therefore

 proceed.

        But Idaho, Oklahoma, Washington, and Wisconsin law expressly require a

 plaintiff to confer a direct benefit to the defendant.7 Because Plaintiffs do not dispute



 6 Because unjust enrichment is a state law issue, the Court will follow the Tennessee
 Supreme Court and decline to examine the case FCA cited from the District of
 Columbia dealing with the same issue. See ECF 25, PgID 3486.
 7 Loeb v. Champion Petfoods USA Inc., 359 F. Supp. 3d 597, 605 (E.D. Wis. 2019) ("[I]t

 is undisputed that Plaintiff[s] bought [their products] in various [supply stores], not
 from Defendant[] directly."); Lee v. Enter. Fin. Group, No. CIV-08-1221-M, 2009 WL
 1362605, at *2 (W.D. Okla. May 14, 2009) (Dismissing an unjust enrichment claim
 because "plaintiffs [did] not allege that defendant [] was involved at the point of
 sale . . . nor do plaintiffs allege that defendant [] was ever paid a part of the . . . fee or
 premium, or allege facts which explain how [] defendants could have wrongfully
 retained the monies involved."); Med. Recovery Servs. v. Bonneville Billing &


                                              27
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4069 Filed 08/13/21 Page 28 of 34




 that they bought their trucks from a dealer and not directly from FCA, they conferred

 no direct benefit to FCA and the claims based on those states' laws must be dismissed.

 In the end, the Court will dismiss only the unjust enrichment claims under California,

 Idaho, Texas, Oklahoma, Washington, and Wisconsin law.

              3.     Remedies at Law

       FCA moved to dismiss all the unjust enrichment claims because Plaintiffs have

 an adequate remedy at law. ECF 25, PgID 3486. Admittedly, "a legal remedy[] will

 bar a claim of unjust enrichment, which seeks an equitable remedy." Kingsley Assocs.

 Inc. v. Moll PlastiCrafters, Inc., 65 F.3d 498, 506 (6th Cir. 1995). But, "unjust

 enrichment claims routinely are allowed to proceed when pleaded in the alternative

 to other viable claims for relief." In re Gearshift Litig., 280 F. Supp. 3d at 1009

 (citation omitted); see also Fed R. Civ. P. 8(a)(3) (A pleading "may include relief in the

 alternative."). In its reply, FCA suggests that Miller v. General Motors, LLC precludes

 the unjust enrichment claims. ECF 29, PgID 3978 (citing No. 17-cv-14032, 2018 WL

 2740240, at *15 (E.D. Mich. June 7, 2018) (Ludington, J.)). And Miller dismissed the

 unjust enrichment claims because the parties had a valid warranty contract. 2018

 WL 2740240, at *15. Unlike Miller, however, the Court has not found the parties have

 a valid warranty contract that would provide Plaintiffs with an adequate remedy at




 Collections, Inc., 336 P.3d 802, 806 (Idaho 2014) ("To confer a benefit in the context
 of unjust enrichment, the plaintiff must give the defendant an interest in money,
 land, or possession, or perform services beneficial to, or at the request of, the other.");
 Nat'l Sur. Corp. v. Immunex Corp., 256 P.3d 439, 447, n.11 (Wash. Ct. App. 2011)
 ("To establish a theory of unjust enrichment, a party must show a benefit conferred
 upon the defendant by the plaintiff.").

                                             28
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4070 Filed 08/13/21 Page 29 of 34




 law. The Court will therefore not sidestep Rule 8's instruction to allow alternative

 pleadings and will decline to dismiss the remaining unjust enrichment claims.

       B.     Breach of Contract

       FCA also moved to dismiss the breach of contract claims because Plaintiffs

 never contracted with FCA or FCA's agents. ECF 25, PgID 3487. Plaintiffs agreed

 that they did not purchase the trucks from FCA directly, but Plaintiffs argued that

 the breach of contract claims should not be dismissed because they adequately alleged

 an agency relationship between FCA and its dealers. ECF 26, PgID 3569–70; see also

 ECF 22, PgID 2357–60 (allegations of an agency relationship). Yet FCA claimed the

 allegations are insufficient because "Plaintiffs cannot rely on agency principles to

 save their contract claims because 'a franchised automobile dealer . . . is an

 independent merchant and not an agent of the manufacturer.'" ECF 25, PgID 3487

 (quoting Arnson v. General Motors Corp., 377 F. Supp. 209, 212 (N.D. Ohio 1974)). In

 support, FCA cited several cases that interpreted state law. Id. at n. 41. But FCA

 cited no case that served as authority for granting a motion to dismiss.8




 8 The cases that FCA relied on found only that plaintiffs failed to allege an agency
 relationship or made findings at the class certification, summary judgment, or trial
 stage. See, e.g., Arnson, 344 F. Supp. at 211 (defendant moved for an order denying
 class certification, dismissing two of the claims, and granting summary judgment on
 two claims); Kahn v. Volkswagen of Am., Inc., No. FSTCV075004090S, 2008 WL
 590469, at *11 (Conn. Super. Ct. Feb. 13, 2008) (plaintiff failed to allege dealership
 was agent of defendant); Prof. Lens Plan, Inc. v. Polaris Leasing Corp., 710 P.2d 1297
 (Kan. 1985) (affirming grant of summary judgment); Mercedes-Benz of N. Am., Inc. v.
 Garten, 618 A.2d 233 (Md. Ct. Spec. App. 1993) (affirming in part and remanding in
 part a bench trial verdict).


                                          29
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4071 Filed 08/13/21 Page 30 of 34




       Although FCA may defeat the agency claims, it cannot do so on a motion to

 dismiss. Plaintiffs adequately alleged that FCA's dealers were agents of FCA. ECF

 22, PgID 2357–60. And FCA does not disagree; FCA merely alleges that agency

 principles do not apply. ECF 25, PgID 3487. The Court will therefore decline to

 dismiss the breach of contract claims.

       C.     Rescission Claims

       Finally, FCA contended that Plaintiffs' "failure to plead a contract" destroys

 the rescission claims, and thus the claims cannot be saved "through manufacturer's

 warranties and an alleged agency relationship." ECF 25, PgID 3488–89. FCA also

 moved to dismiss the Arizona, Connecticut, Idaho, Illinois, Iowa, Kansas, Maine,

 Maryland, Minnesota, Nevada, Oklahoma, Oregon, Pennsylvania, South Carolina,

 Tennessee, Washington, and Wisconsin rescission claims because "rescission is

 available only where it will return the contracting parties to the pre contracting

 status quo." Id. at 3489–90. The Court will address the specific pre-contracting status

 argument first.

       FCA asserted that "the parties cannot be returned to their pre-contracting

 positions because Plaintiffs have driven their Trucks for thousands of miles and

 irreversibly modified them through use." Id. at 3490. But Plaintiffs highlighted that

 "Courts in the states for which [FCA] seeks dismissal on" the grounds that the trucks

 have been modified "permit rescission in fraud cases." ECF 26, PgID 3571.

       At any rate, the Court already dismissed the fraud claims. Thus, by Plaintiffs'

 own admissions, the rescission claims based in Arizona, Connecticut, Idaho, Illinois,




                                           30
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4072 Filed 08/13/21 Page 31 of 34




 Iowa,    Kansas,   Maine,   Maryland,   Minnesota,   Nevada,       Oklahoma,   Oregon,

 Pennsylvania, South Carolina, Tennessee, Washington, and Wisconsin law cannot

 stand. The Court will therefore dismiss those rescission claims.

         The only remaining rescission claims are those based on California, Hawaii,

 Massachusetts, North Carolina, Texas, Utah, and Virginia law. FCA asserted that

 Plaintiffs cannot save the remaining rescission claims "through manufacturer's

 warranties and an alleged agency relationship." ECF 25, PgID 3488–89. But ruling

 on the agency relationship at this point is premature. The Court has not yet

 determined whether FCA and its dealers had an agency relationship. For that reason,

 the Court will not dismiss the remaining rescission claims.

         In sum, the Court will dismiss the unjust enrichment claims under California,

 Idaho, Oklahoma, Texas, Washington, and Wisconsin law. It will also dismiss the

 rescission claims under Arizona, Connecticut, Idaho, Illinois, Iowa, Kansas, Maine,

 Maryland, Minnesota, Nevada, Oklahoma, Oregon, Pennsylvania, South Carolina,

 Tennessee, Washington, and Wisconsin law. The remaining claims may proceed.

                                    CONCLUSION

         The Court will grant the motion for leave to file supplemental authority, ECF

 30, and grant in part and deny in part the motion to dismiss, ECF 22. The Court will

 dismiss the nationwide fraudulent concealment claim and all claims related to 2019

 model year class trucks. The Court will also dismiss all state common law and

 statutory fraud and fraud related claims because they were not pleaded with Rule 9

 particularity. Next the Court will dismiss the implied warranty claims under Arizona,




                                           31
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4073 Filed 08/13/21 Page 32 of 34




 Connecticut, Idaho, Washington, and Wisconsin law, along with Plaintiff Deale's

 implied warranty claim under North Carolina law and Plaintiff Vanderhulst's

 implied warranty claim under California law. So, too, the Court will dismiss the

 unjust enrichment claims under California, Idaho, Oklahoma, Texas, Washington,

 and Wisconsin law. Finally, the Court will dismiss the rescission claims under

 Arizona, Connecticut, Idaho, Illinois, Iowa, Kansas, Maine, Maryland, Minnesota,

 Nevada, Oklahoma, Oregon, Pennsylvania, South Carolina, Tennessee, Washington,

 and Wisconsin law. The following chart sums up what state claims the Court has

 dismissed:

  State Law                Dismissed                    Not Dismissed
  Claim
  Fraud and       Arizona, California,
  Consumer        Connecticut, Hawaii, Idaho,
  Protection      Illinois, Iowa, Kansas,
  Claims          Maine, Maryland,
                  Massachusetts, Minnesota,
                  Nevada, North Carolina,
                  Oklahoma, Oregon,
                  Pennsylvania, South
                  Carolina, Tennessee, Texas,
                  Utah, Virginia, Washington,
                  and Wisconsin.
  Implied         Arizona, Connecticut, Idaho,   California, Hawaii, Illinois,
  Warranty        North Carolina, Washington,    Iowa, Kansas, Maine, Maryland,
                  and Wisconsin.                 Massachusetts, Minnesota,
                                                 Nevada, Oklahoma, Oregon,
                                                 Pennsylvania, South Carolina,
                                                 Tennessee, Texas, Utah, and
                                                 Virginia.
  Unjust          California, Idaho, Oklahoma,   Arizona, Connecticut, Hawaii,
  Enrichment      Texas, Washington, and         Illinois, Iowa, Kansas, Maine,
                  Wisconsin.                     Maryland, Massachusetts,
                                                 Minnesota, Nevada, North
                                                 Carolina, Oregon, Pennsylvania,




                                       32
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4074 Filed 08/13/21 Page 33 of 34




                                                  South Carolina, Tennessee,
                                                  Utah, and Virginia.
  Breach of                                       Arizona, California,
  Contract                                        Connecticut, Hawaii, Idaho,
  (Express                                        Illinois, Iowa, Kansas, Maine,
  Warranty)                                       Maryland, Massachusetts,
                                                  Minnesota, Nevada, North
                                                  Carolina, Oklahoma, Oregon,
                                                  Pennsylvania, South Carolina,
                                                  Tennessee, Texas, Utah,
                                                  Virginia, Washington, and
                                                  Wisconsin.
  Rescission       Arizona, Connecticut, Idaho,   California, Hawaii,
                   Illinois, Iowa, Kansas,        Massachusetts, North Carolina,
                   Maine, Maryland,               Texas, Utah, and Virginia.
                   Minnesota, Nevada,
                   Oklahoma, Oregon,
                   Pennsylvania, South
                   Carolina, Tennessee,
                   Washington, and Wisconsin.

                                     ORDER

       WHEREFORE, it is hereby ORDERED that Plaintiffs' motion for leave to

 file notice of supplemental authority [30] is GRANTED.

       IT IS FURTHER ORDERED that Defendant's motion to dismiss

 consolidated class action complaint [25] is GRANTED IN PART AND DENIED IN

 PART.

       IT IS FURTHER ORDERED that the nationwide fraudulent concealment

 claim is DISMISSED.

       IT IS FURTHER ORDERED that all claims related to 2019 model year class

 trucks are DISMISSED.

       IT IS FURTHER ORDERED that the state common law and statutory fraud

 and fraud related claims are DISMISSED.


                                        33
Case 2:20-cv-12341-SJM-DRG ECF No. 35, PageID.4075 Filed 08/13/21 Page 34 of 34




       IT IS FURTHER ORDERED that the implied warranty claims under

 Arizona, Connecticut, Idaho, Washington, and Wisconsin law are DISMISSED.

       IT IS FURTHER ORDERED that Plaintiff Deale's implied warranty claim

 under North Carolina law is DISMISSED.

       IT IS FURTHER ORDERED that Plaintiff Vanderhulst's implied warranty

 claim under California law is DISMISSED.

       IT IS FURTHER ORDERED that the unjust enrichment claims under

 California, Idaho, Oklahoma, Texas, Washington, and Wisconsin law are

 DISMISSED.

       IT IS FURTHER ORDERED that the rescission claims under Arizona,

 Connecticut, Idaho, Illinois, Iowa, Kansas, Maine, Maryland, Minnesota, Nevada,

 Oklahoma, Oregon, Pennsylvania, South Carolina, Tennessee, Washington, and

 Wisconsin law are DISMISSED.

       IT IS FURTHER ORDERED that the remaining claims may PROCEED.

       IT IS FURTHER ORDERED that Defendant must ANSWER the complaint

 within twenty-one days of this order.

       SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
 Dated: August 13, 2021

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on August 13, 2021, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager



                                           34
